Citation Nr: 1241179	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-29 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for right ear hearing loss. 

3. Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The issues of entitlement to service connection for right ear and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Tinnitus is not attributable to the Veteran's military service.


CONCLUSION OF LAW

Tinnitus was not incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

With regard to the claims of entitlement to service connection for tinnitus and for a compensable disability rating for hearing loss, the Veteran was sent a letter in September 2009 that fully addressed all notice elements.  The letter was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal. Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment, private treatment, and a VA examination report dated in November 2009.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claims. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Service Connection - Applicable Laws and Regulations

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) competent evidence of a nexus between the current disability and the in-service disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition. Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).

Facts and Analysis 

The Veteran contends his current tinnitus is due to in-service noise exposure.  He served on active duty from November 1966 to August 1970.  His DD 214 reflects that he served aboard an aircraft carrier (the U.S.S. Ranger) as a "pipeline/pumping occups."  In this capacity, the Veteran has consistently and, thus, credibly stated that he was exposed to aircraft noise, jet engine noise, high pressure fuel pump noise, and machinery noise.  The Board thus determines that noise exposure is reasonably consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a). 

However, this does not by itself provide the evidence required for a grant of service connection.  Rather, the evidence must demonstrate current disability that is related to disease or injury in service.  After reviewing the evidence pertaining to the claim in its entirety, the Board concludes that service connection for tinnitus is not warranted. 

Service treatment records, including entrance and separation examinations, do not reflect complaints, treatment, or diagnoses relating to tinnitus.  Post service, there is no reference to or indication of tinnitus until the Veteran filed a claim for such in August 2009, nearly 40 years after separation from service.  Subsequently received were private audiograms and audiological examinations, dated from 1981 to 2004, in which he expressly denied having ringing in his ears or tinnitus. See, e.g., Minneapolis Star Tribune Audiological Examinations, May 1981 and October 1984.  And, finally, private audiograms from the Department of Transportation dated in 2000 and 2002 (note: the Veteran was employed as a truck driver for the Star Tribune for 31 years) likewise indicated that the Veteran did not have any recent "ear related problems."  

On VA compensation and pension examination in November 2009, the Veteran reported having left ear intermittent tinnitus that was present one or two times per week; however, he was unable to provide the date or circumstances of onset and he denied having any current tinnitus upon examination that day.  The VA examiner unequivocally found that tinnitus was not related to service and provided rationale in support of that conclusion.  In particular, the VA audiologist noted that the Veteran had post-service noise exposure as a truck driver for 31 years; in addition, she noted that that the Veteran's asymmetrical hearing loss (and presumably asymmetrical tinnitus, as he only reported left ear tinnitus), was more typical of noise exposure from driving a truck and/or hunting.  

Thus, as evidenced above, the only competent medical opinion of record is against a finding that the Veteran's tinnitus is related to service.  The Board notes that it affords great probative value to the November 2009 opinion since the examiner reviewed the claims file; evaluated what kind of acoustic trauma the Veteran was exposed to both in-service and after service; and supported her conclusion with rationale.  

The Board acknowledges that tinnitus is capable of lay observation and that, as a result, the Veteran's own statements could establish sufficient continuity of symptoms as an alternative method to establishing service connection.  However, in this case, the Veteran has not expressly endorsed a continuous history of ringing in his ears.  In this respect, he indicated that tinnitus onset was in 2000 (still, nearly 30 years after service) in his original claim for service connection in August 2009.  Upon VA examination in November 2009, the Veteran stated that he only experienced left ear tinnitus intermittently and was unable to give an approximate date as to onset or circumstances of onset.  And, finally, in the nearly 23 years of private audiological examinations contained in the claims file, the Veteran never once stated that he experienced ringing in his ears, let alone ringing in his ears since service.  

Thus, based on the combination of the lack of documented treatment and the Veteran's own statements regarding onset, continuity of symptoms is not shown here. 

In sum, the Board finds that the silent service treatment records, the normal separation examination, the more than 40-year lapse between service and the claim for tinnitus, and the November 2009 VA examiner's negative nexus opinion all weigh against a finding that tinnitus is related to service.  The Board has considered the doctrine of reasonable doubt, but as the preponderance of the evidence is against the claim, the doctrine is not for application. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012). 


ORDER

Entitlement to service connection for tinnitus is denied. 


REMAND

The Veteran seeks service connection for bilateral hearing loss.  He specifically contends that his current hearing problems are due to in-service noise exposure.  As indicated above, the Veteran's DD 214 reflects that he served aboard an aircraft carrier (the U.S.S. Ranger) as a "pipeline/pumping occups."  In this capacity, the Veteran has consistently and credibly stated that he was exposed to aircraft noise, jet engine noise, high pressure fuel pump noise, and machinery noise.  Noise exposure is thus conceded based upon the facts and circumstances of his service. 

The Veteran was afforded a VA audiological examination in November 2009, with an addendum opinion in June 2011.  Notably, the same VA examiner arrived at two different conclusions in 2009 and 2011.  Specifically, in November 2009, the VA examiner opined that it was less likely than not that the Veteran's hearing loss was due to service.  In so finding, she stated that the Veteran's asymmetrical hearing loss was more typical of noise exposure from driving a truck and hunting.  She provided no explanation for the Veteran's reports of continuous hearing loss since service and failed to address the Veteran's documented hearing loss upon private examination as early as 1981. See Employer/Star Tribune Audiogram, May 1981.  She also neglected to address the more recent private audiological reports reflecting bilateral (not asymmetrical hearing loss).  

Notably, in June 2011, this same VA examiner stated that she was unable to resolve the issue regarding hearing loss without resorting to mere speculation.  The Board notes that such a conclusion essentially amounts to a non-opinion and is of little or no probative value here. 

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the VA examiner's inconsistent findings outlined above, the Board finds that a new VA examination, conducted by a different VA audiologist, is warranted. 

With respect to the Veteran's right ear, the Board acknowledges that, as of the November 2009 VA examination, his auditory threshold(s) did not meet VA's impaired hearing criteria set forth under 38 C.F.R. § 3.385.  Nevertheless, throughout the course of this appeal, and in the 3 years since the last VA audiological examination, the Veteran has continued to assert that he experiences right ear hearing loss.  In addition, the Board notes that the November 2009 VA audiological examination shows what appears to be a substantial improvement in right ear hearing acuity when compared to the private VA audiological examination conducted only 5 years earlier in November 2004. See Star Tribune Audiological Summaries.  Indeed, the Star Tribune audiological summary report consistently shows hearing loss of 40 decibels or more (and up to 60 decibels in 2004) in the 4000 Hertz range from 1998 through 2004, while the November 2009 VA examination showed hearing loss of 35 decibels in the 4000 Hertz range.  Notably, pursuant to the private audiological findings in 2004, the Veteran would clearly meet the requirements set forth under 38 C.F.R. § 3.385.  The Board finds that this threshold shift warrants further examination upon remand. 

In light of the Veteran's ongoing assertions, the staleness of the 2009 VA examination, and the inconsistent audiological findings found upon private and VA examinations, the Board finds that a new VA audiological examination is warranted to determine the current nature and etiology of any hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for any right or left ear disorder since 2004, if any.  After securing the necessary release(s), obtain such records.

2. To the extent an attempt to obtain any of these records is unsuccessful, document the attempts made, inform the Veteran and his representative of the negative results, and give him the opportunity to secure the records.

3. After the above development is completed, arrange for the Veteran to undergo VA audiometric testing by an audiologist, other than the audiologist who conducted the 2009 and 2011 VA examinations, to determine the nature and etiology of his claimed bilateral hearing loss.  The claims file must be made available to the examining audiologist for review in conjunction with the audiometric testing.  Following review of the claims folder, the VA audiologist should provide the following findings and opinion:

(i) whether the Veteran manifests right and/or left hearing loss per VA standards and, if so, (ii) whether it is at least as likely as not that such hearing loss results from events during active service, to include conceded in-service noise exposure?

The VA examiner is specifically asked to discuss the Veteran's assertions regarding continuity of hearing loss symptomatology since service; the private audiology reports dated from 1981 to 2004; and reconcile any discrepancies found between the level/type of hearing loss shown in 1981 through 2004, and the type of hearing loss shown upon VA examination in 2009. 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's bilateral hearing loss. See Jones v. Shinseki, 23 Vet. App. 383 (2010).

4. Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claim for benefits, to include a summary of the pertinent evidence and applicable law and regulations.  Appropriate time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


